t c memo united_states tax_court estate of pauline welch deceased newton g welch jr and lois welch mcgowan co-executors petitioner v commissioner of internal revenue respondent docket no filed date james david leckrone for petitioner william w kiessling for respondent memorandum opinion laro judge the estate of pauline welch the estate petitioned the court to redetermine respondent's determination_of_a_deficiency in the amount of dollar_figure in its federal estate_tax following concessions by both parties the remaining issue is whether the estate is entitled to discount the value of stock for built-in capital_gains_tax liability unless otherwise stated section references are to the internal_revenue_code in effect as of the date of the decedent's death rule references are to the tax_court rules_of_practice and procedure the term coexecutors refers to the estate's coexecutors newton g welch jr newton and lois welch mcgowan background this case was submitted fully stipulated under rule the stipulation of facts and the exhibits submitted therewith are incorporated herein by this reference when the petition was filed the coexecutors resided in nashville tennessee pauline welch decedent died on date at the time of her death decedent was a minority shareholder in two closely held corporations electric services inc esi and industrial sales co inc isc on the date of decedent's death esi had shares issued and outstanding voting common shares nonvoting common shares of which decedent owned nonvoting common shares isc had shares issued and outstanding voting common shares nonvoting common shares of which decedent owned nonvoting common shares the coexecutors decedent's son and daughter equally inherited decedent's property including the common nonvoting shares of esi and isc the remaining shares of both corporations voting and nonvoting common were held in a_trust established under the will of newton g welch decedent's deceased husband pursuant to his will upon decedent's death the coexecutors each received one half of esi's and isc's voting common shares held in trust ie one-half of and shares respectively and one-half of esi's and isc's nonvoting common shares held in trust ie one- half of and respectively the estate_tax_valuation was done on a net asset valuation method employed by the estate mercer capital management inc mercer valued esi and isc at dollar_figure and dollar_figure respectively as of the date of decedent's death in arriving at these values mercer did not include the following real_property owned by each corporation esi owned real_property located pincite 5th avenue south and 5th avenue south nashville tennessee and isc owned real_property located pincite 5th avenue south and 6th avenue south nashville tennessee mercer excluded these properties from its calculations because it believed that the properties had been targeted for potential sale to the city of nashville further mercer did not apply a the record does not disclose the reason for the disparity between the amount of shares issued and outstanding by each corporation and the total identified shares esi having shares issued and outstanding owned by decedent and held in trust isc having shares issued and outstanding owned by decedent and held in trust mercer did not consider either esi or isc to be in liquidation in valuing their respective stock neither esi nor isc was liquidated and both corporations remain in existence and continue to operate to date discount to reflect the corporations' built-in capital_gains_tax liability in determining the value of decedent's shares of esi and isc on the estate_tax_return the estate combined the mercer valuation of the corporations' value with estimates of the value of the real_property owned by both corporations and then applied a 34-percent discount for built-in capital_gains on the real_property and a 50-percent discount for decedent's minority interest the estate's computation is as follows esi mercer value real_estate value total value dollar_figure big_number big_number isc dollar_figure big_number big_number less discount for capital_gains on real_estate big_number big_number less discount for minority interest big_number discounted value big_number big_number big_number number of shares outstanding per share value dollar_figure dollar_figure number of shares owned as for the capital_gains discount the estate did not deduct the adjusted_basis of the properties owned by esi or isc the capital_gain rate of percent was applied to the estimated real_estate values of the respective properties the parties agree that the estate should have deducted the adjusted_basis from the estimated real_estate values our holding makes this computational adjustment unnecessary by decedent x x value of decedent's shares per estate_tax_return form_706 big_number big_number on date the coexecutors filed a form_706 united_states estate and generation-skipping_transfer_tax return electing the date of death as the valuation_date the reported value of the esi and isc stock is dollar_figure and dollar_figure respectively for a per share value of dollar_figure and dollar_figure respectively on date newton acquired all of the voting and nonvoting shares of both esi and isc which he did not already own from lanny b mcgowan his brother-in-law and lois welch mcgowan collectively the mcgowans for dollar_figure at the time of the transaction newton and the mcgowans each owned percent of esi's and isc's voting and nonvoting shares the purchase_price for the nonvoting shares of esi and isc was dollar_figure and dollar_figure per share respectively the approximate per share value identified on the estate's tax_return the remainder of the purchase_price was allocated equally between esi's and isc's voting_stock newton as the buyer in the stock purchase agreement covenanted that esi and isc would purchase real_property to relocate the businesses of esi and isc once possession of their respective properties was lost to the metropolitan government of nashville and davidson county due to condemnation proceedings the provision in the aforementioned agreement reads as follows dollar_figure replacement_property buyer isc and esi represent s and warrant s to sellers that one or more of said entities plan to purchase real_property to relocate the business of isc and esi once possession of said property is lost to the metropolitan government of nashville and davidson county tennessee due to condemnation proceedings buyer isc and esi acknowledges that sellers are relying upon the purchase of said replacement_property in order to secure the dollar_figure promissory note constituting part of the deferred payment to sellers on date esi and the metropolitan development and housing authority housing authority entered into a contract of sale of real_estate for the properties located pincite 5th avenue south and 5th avenue south for dollar_figure also on date isc and the housing authority entered into a similar contract for the sale of properties located pincite 5th avenue south and 6th avenue south for dollar_figure esi and isc each made elections on their u s_corporation income_tax return form_1120 not to recognize gain realized from the compulsory or involuntary_conversion of property under sec_1033 on its return esi elected not to recognize dollar_figure in realized gain resulting from a date condemnation of its building and land on its return isc also elected not to recognize dollar_figure in realized gain resulting from a date condemnation of its building and land in doing so both corporations stated that they were planning to purchase replacement_property within the replacement_period esi's tax_return shows a net_operating_loss nol_carryover generated for in the amount of dollar_figure dollar_figure of the carryover was utilized in leaving dollar_figure available for carryover to the dollar_figure nol was used in to offset taxable_income of dollar_figure esi's tax_return shows an available nol_carryover of dollar_figure used to offset taxable_income of dollar_figure after application of the nol esi's and taxable_income was zero and dollar_figure respectively isc's and tax returns show no nol_carryover dollar_figure and dollar_figure in taxable_income respectively and dollar_figure and dollar_figure in total_tax due respectively on date respondent issued a notice_of_deficiency which determined among other things that the fair_market_value of decedent's shares in esi and isc was dollar_figure and dollar_figure respectively rather than the dollar_figure and dollar_figure shown on the estate_tax_return the primary difference between respondent's determined value and the estate's returned value stems from respondent's disallowance of the built-in capital_gains discount this data indicates that esi either had losses or broke even in and respondent's determined value also reflects an increase continued discussion for federal estate_tax purposes property includable in the gross_estate is generally included at its fair_market_value on the date of decedent's death sec_2031 and sec_2032 sec_20_2031-1 estate_tax regs fair_market_value is defined as the price that a willing buyer would pay a willing seller both persons having reasonable knowledge of all relevant facts and neither person being under a compulsion to buy or to sell sec_20_2031-1 estate_tax regs see also 411_us_546 mandelbaum v commissioner tcmemo_1995_255 affd without published opinion 91_f3d_124 3d cir the willing buyer and the willing seller are hypothetical persons instead of specific individuals and entities and the characteristics of these imaginary persons are not necessarily the same as the personal characteristics of the actual seller or a particular buyer 658_f2d_999 5th cir in determining the value of unlisted stocks actual arm's- length sales of such stock in the normal course of business within a reasonable_time before or after the valuation_date are ordinarily the best criteria of market_value in the absence of continued in the value of esi's and isc's real_property from the estate's reported value of dollar_figure and dollar_figure respectively to dollar_figure and dollar_figure respectively arm's-length sales the value of closely held stock must be determined indirectly by weighing the corporation's net_worth prospective earning power dividend-paying capacity and other_relevant_factors sec_2031 79_tc_938 fair_market_value is a factual determination for which the trier of fact must weigh all relevant evidence and draw appropriate inferences and conclusions 323_us_119 the parties agree that the fair_market_value of decedent's interest in esi and isc as of the applicable_valuation_date absent a discount for built-in capital_gains is dollar_figure and dollar_figure respectively the estate argues that a willing seller and a willing buyer of the corporate stock would have discounted the value of esi's and isc's stock to reflect the income_tax_liability due upon sale of the condemned properties in support thereof the estate contends at the time of decedent's death the real_property owned by esi and isc was under threat of condemnation by the housing authority that the real_property was in fact sold to the housing authority and that a portion of the nonvoting common_stock owned by the decedent at her death was these figures reflect respondent's allowance of the percent minority discount and the parties' agreement that the fair_market_value of the real_property formerly owned by esi and isc absent any discount was dollar_figure and dollar_figure respectively sold on date at a per share price equal to the per share price shown on the estate's federal estate_tax_return as to the date stock sale the estate is in essence arguing that the sale is indicative of what a willing buyer would have paid for the stock on the valuation_date given the income_tax_liability inherent in the aforementioned property respondent makes several arguments for disallowing a built- in capital_gains discount first respondent argues that the estate has not established that a liquidation of the corporations or the sale of the corporations' assets was likely to occur among other things respondent contends that the estate has failed to show that the condemnation of the subject properties was foreseeable on the valuation_date and that the evidence establishes that legislative action to condemn the property was not taken until date more than months after the valuation_date second respondent argues that the discount is not warranted where only the real_estate and not the corporations was subject_to condemnation third respondent argues that the discount is not warranted where both corporations could avoid and did indeed avoid the recognition of gain under sec_1033 as previously stated ordinarily a sale within a reasonable_time before or after the valuation_date is the best criteria of market_value see estate of scanlan v commissioner tcmemo_1996_331 affd without published opinion 116_f3d_1476 5th cir however in this case we do not assign any weight to the date stock sale which included the sale of nonvoting common shares in esi and isc the sale was between related parties the coexecutors decedent's son and daughter moreover the coexecutors appear to have determined the sales_price of the stock solely by referencing its fair_market_value as reported on decedent's federal estate_tax_return even though the sale occurred approximately months after decedent's death we therefore focus our attention on the issue of whether the value of decedent's interest in esi and isc includes a discount for built-in capital_gains_tax liability the estate must prove error in respondent's determination of value as set forth in respondent's notice_of_deficiency rule a 290_us_111 this court has repeatedly rejected reductions in value of closely held stock to reflect built-in capital_gains_tax liability where the evidence fails to establish that a liquidation of the corporation or sale of the corporation's assets is likely to occur see 87_tc_78 estate of andrews v commissioner supra pincite we also note that lanny b mcgowan lois welch mcgowan's husband was and remains an officer of isc 9_tc_162 estate of thalheimer v commissioner tcmemo_1974_203 affd on this issue and remanded without published opinion 532_f2d_751 4th cir recently in eisenberg v commissioner tcmemo_1997_483 the court stated taxpayers may not obtain a valuation discount for estate and gift_tax purposes based on an event that may not transpire hence when liquidation is only speculative the valuation of assets should not take these costs into account because it is unlikely they will ever be incurred estate of andrews v commissioner supra pincite emphasis added in sum the primary reason for disallowing a discount for capital_gain taxes in this situation is that the tax_liability itself is deemed to be speculative in prior cases there was a failure to show the requisite likelihood that the beneficiaries would liquidate the corporation or sell the underlying assets and incur the tax and other expenses further there was no showing that a hypothetical willing buyer would desire to purchase the stock with the view toward liquidating the corporation or selling the assets such that the potential tax_liability would be of material and significant concern we find that in this case the potential for capital_gains_tax recognition was too speculative to warrant application of the capital_gains discount as suggested in eisenberg v commissioner supra and other cases cited above the estate must show the requisite likelihood that the corporation would sell the assets and incur the tax assuming that the condemnation of the subject properties was foreseeable as of the valuation date8 see 279_us_151 subsequent events are not considered in determining fair_market_value except to the extent that they were reasonably foreseeable at the date of valuation estate of scanlan v commissioner supra and consequently there was the requisite likelihood that the corporations would sell the properties the estate has failed to show that it was likely that either of the corporations would pay built-in capital_gains_tax upon sale as a general_rule gain realized from the sale_or_other_disposition of property must be recognized see sec_1001 sec_1033 provides an exception to this general_rule by allowing gain realized from certain involuntary_conversions to be deferred realized gain can be deferred in its entirety under sec_1033 if nonrecognition treatment is elected qualified_replacement_property is purchased within the time limits specified and the cost of the qualified_replacement_property equals or exceeds the amount_realized on the conversion sec_1033 among other things an involuntary the only evidence submitted which tends to show that the estate was aware of potential condemnation of the real_property on the valuation_date and not thereafter is a magazine article entitled nashville neighborhoods downtown turning renderings into reality published in the date issue of nashville business and lifestyles the article discusses revitalization of the downtown nashville area and the proposal appears to encompass properties owned by esi and isc conversion results when property is condemned by the government sec_1033 the aforementioned exception to the general_rule that gain is recognized casts doubt on whether or when a taxpayer would have to recognize gain as a result of an involuntary_conversion a sec_1033 election was available to the estate on the applicable_valuation_date the estate presented no evidence that on or near the valuation_date either corporation considered recognizing the built-in capital_gain and foregoing the election under sec_1033 additionally esi and isc manifested their intent to find replacement properties by filing the sec_1033 elections with each corporation's federal_income_tax returns the principal_shareholder and now sole shareholder newton covenanted to find replacement_property when he acquired the shares of the other shareholders given these facts no reduction in value should be allowed for the corporations' built- in capital_gains and we therefore uphold respondent's determination on this issue we also note that a corporation's recognition of built-in capital_gains is far from certain even in the absence of special nonrecognition provisions such as sec_1033 a corporation's nol carrybacks and carryovers can limit or extinguish any potential recognition of built-in capital_gain for up to years see sec_172 for example in esi could have offset its dollar_figure capital_gain by the dollar_figure nol_carryover if the gain had been recognized we have considered all other arguments made by the parties and found them to be either irrelevant or without merit to reflect the foregoing decision will be entered under rule
